Title: To George Washington from Brigadier General William Smallwood, 8 June 1778
From: Smallwood, William
To: Washington, George


                    
                        Dear sir
                        East Whiteland [Pa.] 8th June 1778
                    
                    I have inclosed you the proceedings, and Sentence of a Court Martial on the tryal of Capt. Norwood, it gives me much pain to trouble you with such business, when I am sensible your engagements are pressing, and your time taken up with bussiness of much more Importance, but from pure Motives of Public good, I find myself constrained to trespass on you thus far, to prevent in future the Service being obstructed, by Officers who may be actuated by a Spirit of Petulency, and induced through Licentiousness, and a Confidence in the Lenity of a Court Martial, to Cavil at, and dispute the propriety of General orders, to refuse absolutely to comply with them, setting up distinctions to justify their Conduct, void of Sense and Meaning, and which can have no other tendency but to embarrass the Service, influence and biass the judgment of Officers from a proper sense of their duty; and eventually unless discountenanced must destroy all Subordination, and ruin our service.
                    I make no doubt but my Conduct in this affair has been Misrepresented to your Excellency, from Capt. Norwoods Declaration and his defence, in which he indicates that he was pointed at, this is a reflection that does not Merit a solid reply, I shall therefore urge Nothing in my defence against the charge, further than to beg leave to Submit to your Consideration the testimony adduced, and the propriety and expediency of issueing the order, which he absolutely refused to obey; I am sorry to observe that such a spirit as above described, has long prevailed in many of our Officers, insomuch that their judgement in many Instances is perverted, and unless a reform can be effected, Court Martials must loose their force and effect, at least I am so well Satisfied with their inefficacy, that I shall wave the appointment in instances Similar, and have recourse to reporting the Offenders, that their Misconduct may be Cognizable before officers of a different strain, and train of thinking—Capts. Long, Eccleston & Norwood all agreed they would not be relieved but by Captains, that could not be done but by dissolving the Court Martial, or Subjecting the field and Subaltern Officers, who had just came off duty mounting again, this I thought unjust as the  Captains had done no duty since at the Encampment, and being Ten in Number, before that period had only Mounted one ⅌ day, when the Field out of four daily Mounted one, and the Subs. out of Eleven, daily Mounted Six or Seven—Capt. Long Suffered himself to be relieved, but has been much blamed for it since by Officers of that strain, Eccleston applied to his Field Officers Woolford and Stewart who both pointed out the Impropriety of his Conduct, he saw his Error and desired Colo. Woolford to intercede to see if the Arrest could be waved, which upon making an Acknowledgement in orders, he was relieved from; but Norwood Still Stickles, and urges this Indulgence to Eccleston as an Instance of Partiallity in me, he also objects to a Command of a Serjeants guard, as he stiles it, and in a Billett requests the charge against him in writing, dictated in a stile not very becoming an Inferior Officer to his Superior, when in the line of his duty, Specimens of which I inclose. I remain with great regard Your Excellency’s most Obdt & very Hble servt
                    
                        W. Smallwood
                    
                